DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/18/21 has been considered by the examiner.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically, the prior art fails to teach or fairly suggest the electrolyte membrane of claim 1, wherein the electrolyte membrane has a plurality of through-holes formed at positions facing the plurality of projections formed on the separator, the through-holes being along a direction in which the projections extend. This structure is clearly seen in Figures 4 and 5 of the disclosed invention.
Sasahara et al. (US 2005/0175882) is the closest prior art. Sasahara teaches a fuel cell comprising:
an assembling having an electrolyte membrane (22) with catalyst layers (3a, 3b) joined to opposite sides of the electrolyte membrane (Figure 2b);
a pair of separators (5, 6) disposed so as to sandwich the assembly (Figure 2b);
wherein:
the assembly generates power with a hydrogen gas and an oxidant gas ([0002]),
the separators (5, 6) each have a plurality of projections (53, 54) (Figure 1, [0031]),
and an electrolyte membrane (22) (abstract). 
The electrolyte membrane of Sasahara is non planar in relation to the projections (see Figure 2b); however, the examiner finds that, in light of Figure 1, the electrolyte membrane cannot be characterized as having through-holes since the electrolyte membrane is actually formed in the through-holes (21b) of the electrolyte layer frame (21) (abstract, [0011]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729